                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW MEXICO

JOE SAENZ, Parent,
on behalf of V.S., Student,

       Plaintiff,

v.                                                      No. CV 18-954 GBW/CG

BOARD OF EDUCATION OF SILVER
CONSOLIDATED SCHOOLS, et al.,

       Defendants.

              ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION
                        FOR AN EXTENSION OF TIME

       THIS MATTER is before the Court on Defendant New Mexico Public Education

Department’s unopposed Motion for an extension of time, until December 14, 2018, to

file an answer or motion in response to Plaintiff’s Complaint (the “Motion”), (Doc. 8),

filed November 16, 2018.

       The Court, having read the Motion, noting it is unopposed, and being otherwise

fully informed, finds that the motion is well-taken and there is good cause to extend the

time Defendant may file an answer or otherwise respond to Plaintiff’s complaint.

       IT IS THEREFORE ORDERED that Defendant’s Motion is GRANTED and it shall

have until December 14, 2018 to file an answer or otherwise respond to Plaintiff’s

complaint.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
